DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 06/10/2021.
Claims 1-11 are currently pending in this application. Claims 1-11 have been amended. The amendments to the abstract of 06/10/2021 and the specification of 06/25/2021 have been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement of 08/05/2021 and the documents submitted on 06/10/2021 are being considered by the examiner.

Response to Arguments
The previous objections to the abstract of the specification have been withdrawn in response to the applicant’s amendments/remarks.
The previous objections to the claims 1-11 have been withdrawn in response to the applicant’s amendments/remarks. 
The 112(f) interpretations, indicated in the previous office action of 02/10/2021 for the amended limitations, have been withdrawn in response to the applicant’s amendments/remarks.
The previous 112(b) rejections to claims 1-11 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 112(d) rejections to claim 6 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 102 rejections to claims 1-11 have been withdrawn in response to the applicant’s amendments/remarks.

Allowable Subject Matter
Claims 1-11 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 7, 10 and 11,
Devadas et al. (US 2010/0272255 A1) teaches a field configurable device, such as an FPGA, supports secure field configuration without using non-volatile storage for cryptographic keys on the device and without requiring a continuous or ongoing power source to maintain a volatile storage on the device. Prior to deploying the FPGA, in an enrollment procedure, a party wishing to securely distribute configuration data for one or more FPGAs chooses a challenge input (C) and records the associated response (R) for each FPGA that will be deployed and to which configuration data will be sent. To load the configuration data, a particular FPGA internally reconstructs the key needed to decrypt the configuration data without disclosing the key outside the FPGA device. In order to enable the FPGA to reconstruct the key, the party enrolling the FPGA combines the key and the response from the PUF circuit, which depends on the challenge input in an unpredictable way, to produce an access code – see abstract, figs. 5, 6; paras. [0063] – [0067] of Devadas.

Hussain (US 2013/0019105 A1) teaches a method and system for cryptographically associating authenticated hardware with authenticated software using symmetric and asymmetric cryptography. Cryptographically binding the hardware and software ensures that original equipment manufacturer (OEM) hardware will only run OEM software. Critical security information associated with the equipment is loaded from a memory at startup time. The critical security information is stored in the memory, in encrypted form, using a unique secret value. The program code is protected using the chip encryption key or controlling the encryption of the program code. A physical unclonable function (PUF) is used to establish a master AES key – see abstract, figs. 1, 2, 6; paras. [0007] - [0013], [0023] and [0048] of Hussain.

Van der Sluis et al. (US 2017/0310489 A1) teaches an electronic cryptographic device including a physically unclonable function (PUF) and an enrollment unit arranged to generate a first PUF data during the enrollment phase. The first PUF data being derived from a first noisy bit string of the PUF, the first PUF data uniquely identifying the physically unclonable function, the first a use phase unit arranged to generate a second PUF data derived from a second noisy bit string during a use phase. The first helper data is received from the server in response to transmitting the second PUF data. An error corrector is arranged to apply the first helper data to the second noisy bit string – see abstract, fig. 2; paras. [0008] - [0011] of Van der Sluis.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claims 1, 10 and 11 in a device, method or medium for:
distributing circuit information for programming a physically unclonable function (PUF) circuit to a monitoring target device, the circuit information being registered in advance in a distributed ledger system including the monitoring device and at least one additional monitoring device;
authenticating the monitoring target device based on input and output correspondence information of the PUF circuit registered in advance in the distributed ledger system, and a response value of a challenge value of the PUF circuit, 
wherein an encryption processing program of the monitoring target device is configured to: (i) encrypt a control program for formally operating as one constituent device of an embedded system 

the claim 7 in a device for:
requesting circuit information from a monitoring device when a physically unclonable function (PUF) circuit is not programmed, and program the PUF circuit based on the circuit information received from the monitoring device; and
an encryption processing program configured to: (i) encrypt a control program for formally operating as one constituent device of an embedded system including an information processing device; and (ii) record the control program in the information processing device.

Dependent claims 2-6, 8 and 9 are allowed as they depend from the allowable independent claim 1 or 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.